Appeal by the defendant from a judgment of the Supreme Court, Queens County (Knopf, J.), rendered October 31, 2007, convicting him of robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly denied his challenge for cause to a prospective juror. The record does not support a finding that the prospective juror had an actual bias or otherwise possessed a “state of mind that [was] likely to preclude [her] from rendering an impartial *811verdict based upon the evidence adduced at the trial” (CPL 270.20 [1] [b]; see People v Hernandez, 222 AD2d 696, 696-697 [1995]; People v Archer, 210 AD2d 241, 241-242 [1994]). Covello, J.P., Santucci, Angiolillo and Dickerson, JJ., concur. [Prior Case History: 17 Misc 3d 1122(A), 2007 NY Slip Op 52105(U).]